Title: To John Adams from Samuel Vaughan Jr., 21 February 1783
From: Vaughan, Samuel Jr.
To: Adams, John


Friday 2 oClock [21 February 1783]

Mr Vaughan Junr. presents his best respects to Mr Adams. His Brother being out, & not intending to return before dinner, Mr V Junr. took the liberty of opening Mr Adams’ note: He is sorry to find Mr Adams is indisposed, & is sorry, also, he has not a newspaper of any date by him: Mr V however had the pleasure of receiving letters from London last night; there was nothing new, excepting the effect of the signature of the Preliminary Articles,—the Stocks rose to 70 odd. & the Articles were to have been laid before Parliament last Teusday. These circumstances were not contained in Mr Vaughan’s letters, but were communicated by the person who brought them. Mr Vaughan Junr. begs leave to express his warmest wishes for Mr Adams recovery.